Opinion issued August 12, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00300-CV
                           ———————————
                      CSO DANELLE CLAY, Appellant
                                        V.
                   DONNIE SHANE FLANIGAN, Appellee


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-65291


                         MEMORANDUM OPINION

      Appellant, CSO Danelle Clay, has filed a motion to dismiss her appeal. No

opinion has issued.     Further, although appellant’s certificate of conference

indicates that appellant was unable to confer with the appellee, appellant’s motion

includes a certificate of service, more than 10 days have passed since the motion
was filed, and no party has responded to the motion.        See TEX. R. APP. P.

10.1(a)(5), (b), 10.3.

      Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2